Citation Nr: 1202603	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  05-25 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an extraschedular evaluation for bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2008, the Veteran presented testimony at a video conference hearing before the undersigned.  In March 2008, the Board remanded the claim for entitlement to an evaluation in excess of 30 percent for bilateral hearing loss for additional development and adjudicative action.  While the claim was in remand status, the RO granted staged evaluations for bilateral hearing loss (40 percent and 80 percent).  In April 2009, the Board denied evaluations in excess of those assigned by the RO, which included a determination that referral for an extraschedular evaluation was not warranted under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Memorandum Decision, the Court found that the Board's reasons and bases for why an extraschedular evaluation was not warranted were inadequate and vacated the Board's decision in that regard.  See slip opinion on pages 2-3.  The Court affirmed the Board's denial of evaluations in excess than those assigned by the RO.  Id. on page 6.  Lastly, the Veteran had argued that the Board failed to address whether the Veteran was entitled to a total rating for compensation based upon individual unemployability.  The Court found that the Board's failure to address a total rating for compensation based upon individual unemployability was not in error.  Id. on pages 4-5.  

The case has been returned to the Board for further appellate review.

The issues of entitlement to service connection for dizziness and equilibrium loss have been raised by the record, see February 2008 Board hearing transcript at pages 7-8 and May 2011 Memorandum Decision slip opinion on page 8, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the Veteran filed a claim for an increased evaluation for hearing loss in November 2010, which also has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over them, and these issues are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has included the issue of entitlement to a total rating for compensation based upon individual unemployability because one month after the Board's April 2009 decision, the Veteran submitted a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, wherein he alleged that he was unable to work due to the service-connected bilateral hearing loss.  As the claim for entitlement to an extraschedular evaluation is still pending as a result of the Court's May 2011 decision, the claim for a total rating for compensation based upon individual unemployability is part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

On that note, the Board finds that additional development is warranted for this claim.  In a January 2011 statement from the Veteran's wife, she noted that the Veteran was in receipt of Social Security benefits.  See id. on page 3.  These records are potentially relevant to the issues on appeal, and an attempt to obtain them must be made.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, while VA provided the Veteran with an examination in connection with the claim for entitlement to a total rating for compensation based upon individual unemployability, the Board finds that the opinion failed to address important facts, such as the Veteran's education and work experience, and the kinds of occupations the Veteran would be capable of doing.  Rather, the examiner provided cursory statements that the Veteran's hearing loss and tinnitus "should not be a barrier to a wide range of employment settings" and that individuals with the same degree of hearing loss would "function well in many occupational settings" without explaining in what occupational settings the Veteran would be capable of working based on his education and work experience.  See June 2009 VA examination report on page 1.  The Board finds that an amended or another opinion is necessary for it to make an informed decision in this claim.  

The most recent VA treatment records are from August 2010.  VA should associate the treatment records from August 2010 to the present time with the claims file.  See November 2010 VA Form 21-4138, Statement in Support of Claim (wherein Veteran claims he is being treated at several VA medical facilities).

As to the claim for entitlement to an extraschedular evaluation for bilateral hearing loss throughout the appeal period, the Veteran has alleged that his hearing loss has caused marked interference with employment.  In a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, a former employer of the Veteran wrote that due to hearing loss, the Veteran could no longer drive a school bus.  See id. at Item # 13A.  The Veteran has made this same allegation.  As a result, the Board finds that the Veteran's case should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation for bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the VA treatment records from August 2010 to the present time from the following facilities: Montgomery, Tuskegee, Birmingham and the outpatient clinic in Dothan, Alabama.  See November 2010 VA Form 21-4138.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  After the above has been completed to the extent possible, the AMC/RO should refer the Veteran's claims file to the VA audiologist who conducted the June 2009 and February 2011 audiological evaluations (it was the same audiologist-MSB), if available.  The RO/AMC should provide the audiologist with the Veteran's claims file.  The audiologist is informed that she examined the Veteran's hearing loss in June 2009 and again in February 2011 but was not provided with claims folder at those two times.  The audiologist is asked to review the claims file.  If the examiner determines that a new examination is warranted, then an examination should be scheduled.  The examiner is informed of the following facts:

* The Veteran received a GED and completed two years of college.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received in May 2009 at Item #s 21 & 22.  

* The Veteran worked as a bus driver on a part-time basis from August 2002 to December 2004 and reports he quit because of his hearing loss.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received in May 2009 at Item #s 6, 17 & 24.

* The Veteran seeks a total disability rating based on individual unemployability as a result of his service connected bilateral hearing loss, which is currently evaluated as 80 percent disabling (previously had been evaluated as 30 percent and 40 percent disabling).  

* While the Board has provided some relevant facts in this case, it requests that you review the entire claims file before addressing the following:  

The audiologist is asked to address the effect the Veteran's service-connected hearing loss has on his ability to obtain and maintain gainful employment.  For example, in the June 2009 VA examination report, the audiologist stated that the Veteran's hearing loss and tinnitus "should not be a barrier to a wide range of employment settings" and that individuals with the same degree of hearing loss would "function well in many occupational settings."  In what kind of occupational settings, if any, would hearing loss not be a barrier considering the Veteran's education and work experience?  The rationale for any opinions and all clinical findings should be given in detail.

4.  If the audiologist described above is not available, the RO/AMC should refer the claims file to another audiologist to address the questions.  If that audiologist determines that an examination is warranted, then an examination should be scheduled.  

5.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

6.  The Veteran's claims folder must then be furnished to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation for bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1).  Included with the Veteran's claims file should be a full statement regarding the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to an extraschedular evaluation for bilateral hearing loss.  

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issues of entitlement to (i) an extraschedular evaluation for bilateral hearing loss and (ii) a total rating for compensation based upon individual unemployability.  If either of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



___________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

